2 This presentation contains forward-looking statements, including, in particular, statements about Interface’splans, strategies and prospects. These are based on the Company’s current assumptions, expectations andprojections about future events. Although Interface believes that the expectations reflected in these forward-looking statements arereasonable, the Company can give no assurance that these expectations will prove to be correct or thatsavings or other benefits anticipated in the forward-looking statements will be achieved. Important factors,some of which may be beyond the Company’s control, that could cause actual results to differ materially frommanagement’s expectations are discussed under the heading “Risk Factors” included in Item 1A of theCompany’s most recent Annual Report on Form 10-K, filed with the Securities and Exchange Commission,which discussion is hereby incorporated by reference. Forward-looking statements speak only as of the datemade.
